Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                  CASE NO.: 19-80030-CR-DIMITROULEAS/MATTHEWMAN

   UNITED STATES OF AMERICA,
                   Plaintiff,
   v.

   PHILLIP BRAUN,
   AARON SINGERMAN,
   ANTHONY VENTRELLA,
   JAMES BOCCUZZI,
   BLACKSTONE LABS, LLC, and
   VENTECH LABS, LLC.

                     Defendants.
   ________________________________/

   DEFENDANTS’ MOTION FOR CLARIFICATION AND MEMORANDUM OF LAW IN
                          SUPPORT THEREOF

          Defendants, Phillip Braun, Aaron Singerman, Anthony Ventrella, James Boccuzzi,

   Blackstone Labs, LLC., and Ventech Labs, LLC., respectfully submit this Motion and

   Memorandum of Law in support of their motion requesting the Court for clarification of its

   position regarding the points outlined below.

          It appears as though the Government and the Court have arrived at conflicting conclusions

   regarding a central issue in this case: namely, whether it should be the jury or the Court that decides

   whether a charged, unlisted substance is or is not covered under the Designer Anabolic Steroid

   Control Act (“DASCA”). The Government has stated its position: “Whether or not the unlisted

   anabolic substances alleged in the indictment are anabolic steroids as defined in the [Controlled

   Substances Act] CSA and section 802(41) is a question of fact for the jury.” (Gov’t Rep. DE-258,

   Page 9) (emphasis added). The Court has stated: “Whether a substance is a controlled substance is

   a question of law for the Court to decide.” (Ord., DE-336, Pg.1 ¶2) (emphasis added). The

   uncertainty of DASCA as to this critical issue is symptomatic of the statute’s ambiguity as to

                                                     1
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 2 of 10




   whether dimethazine,             methylstenbolone, and methyl-1-etiocholoenolol 1 (the “Unlisted

   Substances”) are controlled substances. Defendant Singerman is entitled to know with certainty,

   before he prepares to present his defense, whether this critical issue will be decided by Your Honor

   or by a jury. He must know whether it is a pure question of law, a question of fact, or a mixed

   question of law and fact.

                                                       Background

              On or about March 7, 2019, a Grand Jury in the Southern District of Florida returned a 14-

   count indictment against the captioned defendants, including Defendant Singerman (the

   “Indictment”). Defendants are charged in various of the counts in the Indictment. Count One

   charges Defendant Singerman with conspiracy in violation of Title 18, United States Code, Section

   371. Counts Two and Three charge Defendant Singerman with introduction of new drugs into

   interstate commerce in violation of Title 21, United States Code, Section 331(d), 355(a) and

   333(a)(2). Count Four charges Defendant Singerman with conspiracy to distribute controlled

   substances in violation of Title 21, United States Code, Section 846. Count Five charges Defendant

   Singerman with distribution of a controlled substance in violation of Title 21, United States Code,

   Section 841(a)(1). Counts Nine, Ten, and Eleven charge Defendant Singerman with money

   laundering in violation of Title 18, United States Code, Section 1957(a). Trial is currently

   scheduled for October 12, 2021.

                                                      Relevant Facts

              On January 30, 2020, Defendants filed their Redacted First Motion to Dismiss Counts 1,4-

   8 [DE-247] (the “Motion”). The Government filed a Response [DE-258] on February 10, 2020,

   followed by Defendants’ February 25, 2020 Reply [DE-297]. Oral Arguments were heard on



   1
       Used herein as shorthand for the full name “methyl-1 etiocholenolol epitiochololane.”

                                                              2
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 3 of 10




   March 2, 2020. On March 17, 2020, this Court issued the Order [DE-336] denying Defendants’

   Redacted First Motion to Dismiss Counts 1,4-8 2.

           The Order denied the Motion., in doing so however, the Court stated in part:

           2. Whether a substance is a controlled substance is a question of law for the Court to
           decide. U.S. v. Phifer, 909 F. 3d 372, 385 (11th Cir. 2018) citing, McDermott Int’l v.
           Wilander, 498 U.S. 337, 356 (1991). It is a fact question for the jury to determine whether
           the defendant knew the substance was a controlled substance under federal law. McFadden
           v. U.S., 135 S. Ct. 2298(2015). (DE-336 Pg.1 ¶ 2.)

                                             Memorandum of Law

           1. United States v. Phifer

           Phifer was convicted of possession with intent to distribute ethylone, a controlled substance

   analogue . See United States v. Phifer, 909 F.3d 372, 375 (11th Cir. 2018). Butylone, “along with

   ‘it’s optical, positional, and geometric isomers’”, is a schedule I substance. Id. at 376. Phifer

   argued that the definition of “positional isomer,” as defined in 21 C.F.R. §1300.01(b), should not

   govern the use of the term in §1308.11(h) and further stated that the definition used by the DEA

   in §1200.01(b) differed from the accepted “literal definition”. Id. at 379. Despite expert testimony

   affirming the defendant’s position regarding the two conflicting definitions, the jury instructions

   only included the DEA’s definition of “positional isomer.” Id. at 381.

           Although both the defendant and the government argued that the regulatory definition was

   unambiguous, each claimed it meant opposite things. Id. at 382. The 11th Circuit determined that

   the definition was ambiguous. Id. “The regulatory agency has the responsibility to state with

   ascertainable certainty what is meant by the standards it has promulgated.” Id. at 384 (citing

   Diamond Roofing Co., Inc, v. Occupational Safety & Health Review Commission, 528 F.2d 645,



   2
   Defendants subsequently filed a March 27, 2020 Motion for Reconsideration [DE-364], and on April 6, 2020 the
   Government filed a Response [DE-370], to which, on April 13, 2020, the Defendants filed a Reply [DE-376]. As the
   Motion for Reconsideration was denied, the Order in effect is that of March 17, 2020 [DE-336].

                                                          3
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 4 of 10




   649 (5th Cir. 1976)). It is a question of law for the court to decide, after an evidentiary hearing,

   what definition or definitions are “generally accepted within the scientific community.” Id. at 386.

   See McDermott Int’l, Inc. v. Wilander, 498 U.S. 331, 356 (1991) (Cited by this Court Ord. DE-

   336). “[T]hen, during the criminal trial, in the jury instructions, the district court must define

   “positional isomer” in all ways that it has found are generally accepted within the scientific

   community. It is for the jury to decide whether, as a matter of fact, ethylone satisfies all of the

   generally accepted definitions of a “positional isomer” of butylone.” Phifer, 909 F.3d at 386.

   (emphasis added). In Phifer, the court further held that in order for the jury to return a guilty

   verdict, it must find that the substance at issue qualifies as a “positional isomer” under all

   definitions provided. Id. (emphasis added). Phifer’s conviction was reversed and remanded. Id.

          2. McFadden v. United States

          In McFadden, the defendant was arrested for selling “bath salts”, a substance that had an

   effect similar to cocaine and methamphetamine. McFadden v. United States, 135 S. Ct. 2298

   (2015). The defendant sought to avoid the Analogue Act by selling the “bath salts” with warnings

   stating, “not for human consumption.” Id. at 2302. The sides submitted different versions of jury

   instructions pertaining to the defendant’s “knowledge”. Id. at 2303. The court combined the two

   definitions of knowledge in an attempt to compromise between the two positions. Id. McFadden

   was convicted by the jury, that decision was then affirmed by the court of appeals. Id.

          McFadden argued that the jury instruction did not fully convey the mental state required

   by the Analogue Act. Id. at 2307. A defendant’s knowledge of a substance’s status can be

   established in two ways: (1) knowing he possessed a controlled substance listed on the federal

   schedule, even if he did not know the identity of the substance; or (2) knowing the specific identity

   of the substance at issue even if he did not know its legal status. Id. at 2305. The case was remanded



                                                     4
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 5 of 10




   to the appeals court to determine if the omission of an element from the jury instruction was

   harmless error. Id. at 2307. The case law here is clear that under the Analogue Act, both the

   questions of substantial similarity for both structure and effect, and the mens rea of a defendant,

   are questions of fact for the jury.

                                               Argument

           In its Order in the instant case, the Court ruled that “whether a substance is a controlled

   substance is a question of law for the court to decide.” (Ord. DE-336 ¶2). However, as discussed

   above, the sine qua non of analogues is the fact that they are legal until the government proves to

   a jury that they are not, making this an issue of fact, not law. As this Court has previously held

   that DASCA functions as an analogue act, the same standards for prosecution must follow. A jury

   should determine each fact in this prosecution: finding whether the Unlisted Substances are

   “designer steroid” iterations of the listed substances, and whether mens rea exists.

           To be a Controlled Substance Analogue, a jury must determine that the unlisted substance

   bears substantial similarity to a listed Schedule I or II substance. Only after a jury makes this

   determination, will the given substance be considered an analogue. If a jury determines this fact,

   the government must additionally prove mens rea to find a specific defendant guilty under the

   Analogue Act. Each defendant and each substance require these same determinations, and the

   factual findings in a given prosecution hold no bearing on subsequent trials, where they must be

   proven anew.

   I.      Whether an unlisted substance is a controlled substance analogue is a question of fact
           for the Jury.

           The jury must decide, as factfinder, whether the Unlisted Substances in this case are

   controlled under DASCA. Each Analogue Act case cited by this Court in the Order (Phifer,

   McFadden, Carlson, and Fisher) for which clarification is requested, relied upon a jury as the

                                                    5
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 6 of 10




   finder of fact to determine the substantial similarity prong. While, under McDermott (also cited by

   the Court), it is a matter of law for the Court to determine the statutory standard to be applied, it is

   for the jury to decide if the facts meet that standard. McDermott Int’l, Inc. v. Wilander, 498 U.S.

   337, 339-40 (1991). If this Court is proceeding as though DASCA is some species of analogue

   act 3, it logically follows that the jury must be the finder of fact for each prong. This is not a matter

   of law under the Analogue Act, and therefore cannot be a matter of law under DASCA.

           It is on this point that, Defendant Singerman respectfully asks the Court to clarify its

   position on the matter.

   II.     The determination of the defendant’s knowledge of controlled substances is only
           necessary after it has been determined, as a matter of fact, that the substances are an
           analogue.

           Under the Analogue Act, a controlled substance analogue is not listed, but rather deemed

   a controlled substance by its analogous features. A jury must find as a matter of fact that a given

   substance has a chemical structure substantially similar to the chemical structure of a controlled

   substance in schedule I or II, has a stimulant, depressant, or hallucinogenic effect on the central

   nervous system that is substantially similar to or greater than the effect of a controlled substance

   in schedule I or II, or is represented/intended to have that effect with respect to a particular person.

   21 U.S.C. § 802(32)(A); 21 U.S.C. §813. In addition, under the mens rea standard articulated in

   McFadden, a defendant who possesses a substance found by a jury to meet the definition of a

   controlled substance analogue, must also possess knowledge of those features and must know all

   the facts that make her conduct illegal. Again, a question of fact for the jury.

           Defendant Singerman agrees with the Government and the Court’s official position that

   whether the defendant knew the substance was a controlled substance is a question of fact for the


   3
    Defendant Singerman maintains his position that DASCA is not an analogue act as argued in Defendants’
   Redacted First Motion to Dismiss Counts 1, 4-8 and that the Unlisted Substances are not controlled substances.

                                                            6
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 7 of 10




   jury. McFadden further holds that the jury only looks to the knowledge of the defendant after the

   jury has determined that the controlled substance in question is in fact an analogue. Therefore,

   whether or not a substance is actually controlled based on substantial similarity becomes even

   more crucial to Defendant Singerman’s trial preparation. This consequence flows from the

   structure of the Analogue Act itself, which lists rather than defines, substances that may be found

   to be controlled.

             As the substances involved in the Blackstone Labs prosecution are neither listed nor well-

   known, Chief Justice Roberts’ McFadden concurrence punctuates the need for the jury as fact

   finder:

             In cases involving well-known drugs such as heroin, a defendant’s knowledge of the
             identity of the substance can be compelling evidence that he knows the substance is
             controlled. But that is not necessarily true for lesser known drugs. The Court says that
             knowledge of the substance’s identity suffices because “ignorance of the law is typically
             no defense to criminal prosecution.” I agree that is “typically” true. But when “there is a
             legal element in the definition of the offense,” a person’s lack of knowledge regarding that
             legal element can be a defense. And here, there is arguably a legal element in Section
             841(a)(1)—that the substance be “controlled.”

   McFadden, 135 S. Ct. at 198-99. Here, as Chief Justice Roberts distinguishes, there is a legal

   element in the definition of The Analogue Act. Defendant Singerman should be afforded the

   opportunity to have a jury of his peers decide whether the substances at issue under DASCA—are

   “controlled.”

             Pursuant to the Southern District’s local rules, Richard G. Lubin, Esq., counsel for

   Defendant Aaron Singerman conferred with Government Counsel, Alistair Reader in an effort to

   resolve the issues raised in the Motion. Counsel for the Government did not agree and the

   Government will be filing a response to this Motion.




                                                      7
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 8 of 10




                                REQUEST FOR ZOOM HEARING

           Pursuant to Local Rule 88.9 undersigned counsel respectfully requests that this Motion be

   scheduled for a hearing via Zoom due to the ongoing COVID-19 pandemic.

       WHEREFORE, Defendants respectfully asks this Court to clarify its position on whether it is

   a matter of fact or a matter of law, or a mixed question of fact and law, as to whether a substance

   is controlled.

           DATED this 9th day of September, 2021.


                                                Respectfully submitted,

                                                RICHARD G. LUBIN, P.A.
                                                707 North Flagler Drive
                                                West Palm Beach, FL 33401
                                                Telephone: 561-655-2040
                                                Facsimile: 561-655-2182
                                                Email: rich@lubinlaw.com
                                                Counsel for Aaron Singerman

                                                By: /s/ Richard G. Lubin
                                                RICHARD G. LUBIN
                                                Fla. Bar No. 182249

                                                /s/ Amy Morse
                                                AMY MORSE, ESQ.
                                                Morse & Morse, LLC
                                                Of Counsel to Richard G. Lubin, P.A.
                                                707 North Flagler Drive
                                                West Palm Beach, FL 33401
                                                T: (561) 651-4145;
                                                F: (561) 655-2182
                                                Email: amy@morselegal.com
                                                FL Bar No.: 0388475
                                                Co-Counsel for Aaron Singerman

                                                /s/Benedict P. Kuehne
                                                BENEDICT P. KUEHNE
                                                Florida Bar No. 233293
                                                KUEHNE DAVIS LAW, P.A.
                                                100 S.E. 2nd St., Suite 3550

                                                   8
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 9 of 10




                                      Miami, FL 33131-2154
                                      Tel: 305-789-5989
                                      Fax: 305-789-5987
                                      ben.kuehne@kuehnelaw.com
                                      efiling@kuehnelaw.com
                                      Counsel for Defendant Braun

                                      s/Michael T. Davis
                                      MICHAEL T. DAVIS
                                      Florida Bar No.: 63374

                                      s/Susan Dmitrovsky
                                      SUSAN DMITROVSKY
                                      Florida Bar No. 73296

                                      KUEHNE DAVIS LAW, P.A.
                                      100 S.E. 2nd St., Suite 3550
                                      Miami, FL 33131-2154
                                      Tel: 305-789-5989
                                      Fax: 305-789-5987
                                      mdavis@kuehnelaw.com
                                      efiling@kuehnelaw.com
                                      Counsel for Defendant Blackstone Labs, Inc.


                                      /s/ Nancy Vorpe Quinlan
                                      NANCY VORPE QUINLAN
                                      515 North Flagler Drive, Suite 701
                                      West Palm Beach, FL 33401
                                      Tel: 561-721-0552
                                      Email: nquinlan@palmbeachdefense.com
                                      Florida Bar No. 593532
                                      Counsel for Defendant Ventrella


                                      /s/ Robert Shearin
                                      ROBERT SHEARIN
                                      1700 S. Dixie Hwy., Suite 501
                                      Boca Raton, FL 33432
                                      Tel: 561-706-7572
                                      Fax: 561-429-2987
                                      Email: rlshearin1@yahoo.com
                                      Florida Bar No.: 47759
                                      Counsel for Defendant Ventech Labs, LLC




                                        9
Case 9:19-cr-80030-WPD Document 466 Entered on FLSD Docket 09/09/2021 Page 10 of 10




                                                 /s/ J. Stephen Salter
                                                 J. STEPHEN SALTER
                                                 8975 Pompano Way
                                                 Gulf Shores, Alabama 36542
                                                 Phone: 205-585-1776
                                                 Email: umstakwit@aol.com
                                                 Admitted Pro Hac Vice for Defendant Boccuzzi


                                    CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on September 9, 2021, I electronically filed the foregoing
   document with the Clerk of Court using CM/ECF and that the foregoing document is being served
   this day on all counsel of record or pro se parties, either via transmission of Notices of Electronic
   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
   are not authorized to receive electronically Notices of Electronic Filing.

                                         By:       /s/ Richard G. Lubin
                                                 RICHARD G. LUBIN




                                                    10
